Case 2:17-cr-14009-JEM Document 77 Entered on FLSD Docket 05/27/2020 Page 1 of 13




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 17-14009-cr-MARTINEZ

  UNITED STATES OF AMERICA,

        Plaintiff,
  v.

  RALPH ROBERT JAMES SERGO,

        Defendant.
                                         /

             RENEWED MOTION FOR REDUCTION OF SENTENCE
                  AND/OR COMPASSIONATE RELEASE

        Defendant, RALPH ROBERT JAMES SERGO, through undersigned

  counsel, and pursuant to 18 U.S.C. § 3582, hereby renews his Motion to this

  Honorable Court to enter an order reducing his sentence and/or releasing him. In

  support of this request, Sergo submits the following:

        1.     On April 28, 2020, Defendant filed a Motion for Reduction of Sentence

  and/or Compassionate Release based upon his suffering from Asthma and thus being

  particularly susceptible to catching and suffering very adverse consequences from a

  Covid infection, especially having been designated to a BOP facility with a high

  infection rate. [DE 71].

        2.     On May 5, 2020, the Government objected to the requested relief,

  arguing in part that the Defendant had not waited the mandatory thirty (30) days
Case 2:17-cr-14009-JEM Document 77 Entered on FLSD Docket 05/27/2020 Page 2 of 13




  from the date he requested administrative relief from the warden of the BOP facility.

  [DE 73]. The Government also objected that the Defendant did not warrant the relief

  on the merits.

        3.     On May 7, 2020, the Defendant replied that recent case law in the

  Federal system was split on whether the thirty (30) days was mandatory and

  jurisdictional or not, and otherwise requested the Court to stay ruling pending the

  running of the thirty (30) days. [DE 74].

        4.     On May 19, 2020, this Court denied relief, ruling in essence that the

  thirty (30) day waiting period was mandatory and further the Court declined to stay

  the ruling for the thirty (30) days to sunset. [DE 76]. The Court did not, however,

  rule on the merits of the requested relief having apparently determined that the Court

  did not have jurisdiction over the issue.

        5.     As of today’s date, more than thirty (30) days have elapsed since the

  Defendant made an administrative request for relief from the BOP Warden. In fact,

  the Government acknowledged in its Response that the Defendant made his verbal

  request on April 21, 2020. Moreover, Undersigned Counsel emailed the Warden at

  the facility where the Defendant is housed on April 27, 2020 further seeking

  administrative relief. (See Exhibit 1, attached hereto). As of today’s date, again more

  than thirty (30) days from both requests for administrative relief, the BOP has failed

  to respond and further failed to provide the Defendant relief.
Case 2:17-cr-14009-JEM Document 77 Entered on FLSD Docket 05/27/2020 Page 3 of 13




         6. Thus, according to applicable statutory and case law, the Defendant has

  exhausted his administrative remedies and this Court has jurisdiction over the merits

  of the motion.

         7.     Defendant would further reiterate and incorporate herein the arguments

  and assertions made on the merits of his request for compassionate release from his

  initial filing (and his Reply to the Government’s Response), to wit:

         Sergo is incarcerated in a BOP facility and has been designated to be moved

  to a facility with one of the highest Covid infections rates in the BOP system. He

  suffers from asthma which makes him highly susceptible to catching the virus and

  at greater risk of severe deterioration in his health as a result. His continuing to be

  housed in a BOP facility, or worse, being designated to a hot zone facility would be

  unreasonable and could lead to tragic consequences for a young father who fully

  cooperated with the government to resolve his case but who never obtained the full

  benefit of his efforts.

         Sergo pleaded guilty to one count of attempt to import LSD into the United

  States in violation of 21 U.S.C. § 952 and § 963 (Count 1); one count of possession

  with intent to manufacture more than 10 grams of LSD (Count 2); carrying a firearm

  during and in relation to a drug trafficking crime in violation of 18 U.S.C. § 924(

  c)(1)(A)(i) (Count 3); one count attempt to distribute LSD in violation of 21 U.S.C.

  841(a)(1) (Count 4); and one count of carrying a firearm during and in relation to a
Case 2:17-cr-14009-JEM Document 77 Entered on FLSD Docket 05/27/2020 Page 4 of 13




  drug trafficking crime in violation of 18 U.S.C. § 924( c)(1)( C)(i) (Count 5). The

  investigation began with agents’ interception of a package from Denmark addressed

  to Sergo. The package contained LSD concealed among skin creams and oils.

  Approximately three months later a search warrant was executed at Sergo’s home

  where agents also discovered LSD and packaging that indicated Sergo was shipping

  it out. When Sergo arrived at the home agents found a gun in his vehicle. Additional

  guns were found inside the home.

        On January 18, 2018, Sergo appeared before this court for sentencing. While

  his total offense level was calculated at 27 (70 to 87 months), Sergo faced a

  minimum mandatory sentence of five years as to Count 1, ten years as to Counts 2

  and 4, and consecutive sentences of five and 25 years as to Counts 3 and 5

  respectively. He has 0 criminal history points.

        Pursuant to the government’s § 5K1.1 motion, this Court imposed a sentence

  of 60 months on Counts 1, 2 and 4, 30 months on Count 3 to run consecutively to

  the 60 month term, and 30 months on Count 5 to run consecutively to Count 3 for a

  total of 120 months. However, Sergo’s cooperation was quite substantial and

  warranted further relief, especially since by information and belief the Government

  benefited from the information it learned from him about the “dark web” even after

  his sentencing. Despite assurances that he would eventually see a Rule 35 motion

  from the government seeking a further reduction and admissions made by the
Case 2:17-cr-14009-JEM Document 77 Entered on FLSD Docket 05/27/2020 Page 5 of 13




  government that his efforts would continue to ripen, one has never been filed even

  though Sergo’s family and lawyers made numerous requests to the government to

  file it. Sergo is scheduled to be released on September 4, 2025.

        After Sergo was sentenced, Congress passed the First Step Act.           One

  substantial change is a revision to § 924 (c)(1)( C) which provides for a minimum

  mandatory sentence of 5 years for the first § 924 charge in the indictment and a

  consecutive term of at least 25 years for a second count. Under the revised version,

  the 25 years term is only triggered if the defendant has a prior conviction under

  § 924 (c).   Otherwise, the defendant faces a consecutive five year minimum

  mandatory sentence for the second count. In other words, under the new law Sergo

  would only have faced 20 years minimum incarceration under his plea.            His

  cooperation, therefore, would have brought his sentence substantially lower than

  what he received with cooperation under the old law. (Sergo was looking at a 40

  year minimum starting point and this Court reduced his total sentence to 10 years, a

  75% reduction).

        The landscape has also changed in another significant way since Sergo was

  sentenced. On March 13, 2020, the President declared a national emergency due to

  the spread of the novel coronavirus. According to the CDC, there are 895,766 cases

  in the United States as of April 24, 2020. Of those, nearly 30,000 are in Florida.

  https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html. Also,
Case 2:17-cr-14009-JEM Document 77 Entered on FLSD Docket 05/27/2020 Page 6 of 13




  according to the CDC, “[p]eople with moderate to severe asthma may be at higher

  risk of getting very sick from COVID-1.”11 Sergo has long suffered from asthma,

  requiring treatment and putting him at greater risk of severe illness. See Exhibit A.

  He is currently housed at FCI Tallahassee awaiting transfer to Yazoo, Mississippi,

  where he has been designated. According to data from the BOP, Yazoo has one of

  the highest rates of Covid infection in the BOP system. It is for these reasons Sergo

  now asks this Court to reduce his sentence and release him.

            Should this Court grant this request Sergo will be going home to his wife,

  Jasmine, and two young (four and two year sold) children who reside in Jensen

  Beach, a town in Martin County, Florida. (Jasmine has written a letter to this Court

  about this request. A copy is attached as Exhibit B). Sergo’s parents, Ralph and

  Dorothy (Dena) Sergo, also reside in Jensen Beach. Sergo’s in-laws, Jasmine’s

  parents, also live in the area. If released, Sergo would be able to help his parents

  manage and maintain their residential rental properties. Florida remains under a

  stay-at-home order with which Sergo would willfully comply. Undoubtedly, Sergo

  would be much safer at home.

                                  MEMORANDUM OF LAW

            Prior to December 2018, Title 18 U.S.C.A. § 3582 read, in relevant part:



  11
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html
Case 2:17-cr-14009-JEM Document 77 Entered on FLSD Docket 05/27/2020 Page 7 of 13




             (c) Modification of an imposed term of imprisonment. The court may
             not modify a term of imprisonment once it has been imposed except
             that
                   (1) in any case--
                   (A) the court, upon motion of the Director of the Bureau
                   of Prisons, may reduce the term of imprisonment (and may
                   impose a term of probation or supervised release with or
                   without conditions that does not exceed the unserved
                   portion of the original term of imprisonment), after
                   considering the factors set forth in section 3553(a) to the
                   extent that they are applicable, if it finds that--
                          (i) extraordinary and compelling reasons
                          warrant such a reduction

             However, since the enactment of the First Step Act, § 3582 now directs:

             (1) in any case--
             (A) the court, upon motion of the Director of the Bureau of Prisons, or
             upon motion of the defendant after the defendant has fully exhausted
             all administrative rights to appeal a failure of the Bureau of Prisons to
             bring a motion on the defendant's behalf or the lapse of 30 days from
             the receipt of such a request by the warden of the defendant's facility,
             whichever is earlier, may reduce the term of imprisonment (and may
             impose a term of probation or supervised release with or without
             conditions that does not exceed the unserved portion of the original
             term of imprisonment), after considering the factors set forth in section
             3553(a) to the extent that they are applicable, if it finds that--
                    (i) extraordinary and compelling reasons warrant such a
                    reduction

  18 U.S.C.A. § 3582. With these changes, courts do not have to rely on a motion

  from the Director of BOP to act. United States v. Nieves Suarez, 18-20175 (S.D.

  Fla. Apr. 20, 2020).2 They may reduce a prisoner’s sentence upon his motion.

  Certainly, the risk of infection of the novel, highly contagious, and often fatal


  2
      Sergo has made a request for release directly to the Warden.
Case 2:17-cr-14009-JEM Document 77 Entered on FLSD Docket 05/27/2020 Page 8 of 13




  coronavirus presents an extraordinary and compelling reason to reduce a term of

  imprisonment. Id.

        As this Court is aware, the United States has become the epicenter of the

  COVID-19 pandemic. According to the CDC and top health officials, the disease is

  especially contagious and affects those with underlying health conditions more

  severely than others. One underlying condition that puts a person at greater risk of

  serious illness or death is a respiratory condition such as asthma. Sergo has suffered

  from severe asthma for years. Prior to his arrest he was regularly prescribed

  Albuteral inhaler to control this ailment. Since his incarceration he has sought

  treatment for this respiratory illness. It has been prescribed to since he has been in

  custody but his more recent requests for an inhaler have been denied.

        Confinement in close quarters such as a prison facility make someone like

  Sergo particularly vulnerable to contracting COVID-19. The coronavirus spreads

  from person to person through respiratory droplets. The CDC recommends that

  anyone in a confined space use a face mask because evidence shows asymptomatic

  individuals are largely responsible for spreading the virus:

        CDC continues to study the spread and effects of the novel coronavirus
        across the United States. We now know from recent studies that a
        significant portion of individuals with coronavirus lack symptoms
        (“asymptomatic”) and that even those who eventually develop
        symptoms (“pre-symptomatic”) can transmit the virus to others before
        showing symptoms. This means that the virus can spread between
        people interacting in close proximity—for example, speaking,
        coughing, or sneezing—even if those people are not exhibiting
Case 2:17-cr-14009-JEM Document 77 Entered on FLSD Docket 05/27/2020 Page 9 of 13




         symptoms. In light of this new evidence, CDC recommends wearing
         cloth face coverings in public settings where other social distancing
         measures are difficult to maintain (e.g., grocery stores and pharmacies)
         especially in areas of significant community-based transmission.

  https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-

  cover.html. Recent testing at state facilities revealed that more than 90% of the

  inmates who tested positive for the coronavirus exhibited no symptoms.

  https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=&cad=rja&uact=8&ved=2ahUKE

  wjcsozPuNXpAhWtmOAKHcZHAssQFjAHegQICRAB&url=https%3A%2F%2Fwww.yazooherald.net%2Fnew

                                                                                   i
  s%2Finmate-dies-covid-19-yazoo-federal-prison&usg=AOvVaw3jxq1ZvThieJs1PsKnqqDf

         The CDC has determined that social distancing (i.e. keeping at least 6 feet

  between people) is the “best tool” available to limit the spread of the virus. Although

  the BOP has announced that it is following CDC guidelines, true distancing of

  inmates is highly improbable. United States v. Williams, 3:04CR95/MCR, 2020 WL

  1751545, at *2 (N.D. Fla. Apr. 1, 2020)(“Unfortunately, in the context of

  institutional confinement, social distancing can be nearly impossible to implement

  and follow, given the large numbers of inmates held together in crowded, closed

  facilities. In light of this reality, courts around the country have recognized that the

  risk of COVID-19 to people held in jails and prisons ‘is significantly higher than in

  the community, both in terms of risk of transmission, exposure, and harm to

  individuals who become infected’.”). Even if inmates are locked in their cells, such

  separation may still be ineffective. As we learn more details about COVID-19,
Case 2:17-cr-14009-JEM Document 77 Entered on FLSD Docket 05/27/2020 Page 10 of 13




   researchers have considered that A/C units may be responsible for the spread of the

   virus to people who are more than six feet apart in buildings with no outside

   ventilation. https://wwwnc.cdc.gov/eid/article/26/7/20-0764_article Should Sergo

   contract COVID-19, he is statistically more likely to suffer severe disease or death

   because he is asthmatic.

         Under the relevant Sentencing Guidelines policy statement, the Court “may

   reduce a term of imprisonment ... if, after considering the factors set forth in 18

   U.S.C. § 3553(a), to the extent they are applicable, the court determines that ...

   extraordinary and compelling reasons warrant a reduction.” U.S. Sentencing

   Guidelines Manual § 1B1.13 (U.S. Sentencing Comm'n 2018). In addition, § 1B1.13

   directs that the Court should only reduce a sentence if the “defendant is not a danger

   to the safety of any other person or to the community.” When these factors are

   applied, it is clear Sergo qualifies for a reduction.

         Sergo initially received a sentence of 120 months. That is 10 years for a first

   time drug offender. Under the First Step Act, a second § 924( c) charge does not

   trigger a second, consecutive, 25 year minimum mandatory sentence unless the

   defendant has a prior § 924( c) conviction. Sergo does not. Thus, if sentenced today

   Sergo would have been facing a second 5 year term rather than 25 year term. This

   Court reduced the 25 year term to 30 months, a 90% reduction. If the same math

   applies, this Court may very well have reduced Sergo’s sentence on Count 5 to 6
Case 2:17-cr-14009-JEM Document 77 Entered on FLSD Docket 05/27/2020 Page 11 of 13




   months. In other words, Sergo may have received 36 months, instead of 60, for

   possessing the guns that were not used or displayed during the course of the drug

   offenses.

           While Sergo does not minimize his conduct, he points out the disparity

   between offenders sentenced before the First Step Act and those sentenced after its

   enactment.     His starting point would have been lower and the impact of his

   cooperation may very well have reduced his sentence even more. This is especially

   significant in light of the fact Sergo never received the full benefit of that

   cooperation. He began cooperating with law enforcement immediately upon his

   arrest. That cooperation continued through his plea and, to Sergo’s knowledge, has

   resulted in a number of arrests. The government, however, never followed through

   with a Rule 35 motion that could send Sergo home.

           This Court may, nevertheless, consider that Sergo took this step under § 3553.

   United States v. Robinson, 741 F.3d 588 (5th Cir. 2014). The Court in Robinson

   held:

           We now join our sister circuits in expressly holding that a sentencing
           court has the power to consider a defendant's cooperation under
           §3553(a), irrespective of whether the Government files a §5K1.1
           motion. We further join our sister circuits in holding that a sentencing
           court's failure to recognize its discretion to consider a defendant's
           cooperation under § 3553(a)(1) is a significant procedural error.

   In explaining the reasoning for its holding the Robinson court noted the following

   “persuasive reasons for adopting this rule:”
Case 2:17-cr-14009-JEM Document 77 Entered on FLSD Docket 05/27/2020 Page 12 of 13




         (1) nothing in the text of § 3553(a) suggests that a § 5K1.1 motion
         should be the exclusive means for considering cooperation. Section
         3553(a)(1) is a broadly worded provision guiding the sentencing court
         in its exercise of discretion. See Gall, 552 U.S. at 49 n. 6, 128 S.Ct. 586.
         Indeed, § 3553(a)(1) “contains no express limitations as to what
         ‘history and characteristics of the defendant’ are relevant.” United
         States v. Fernandez, 443 F.3d 19, 33 (2d Cir.2006);

         (2) this Court has presumed that a sentencing court may consider
         evidence of cooperation as part of the mandated consideration of §
         3553(a) factors—and, in particular, § 3553(a)(1)—but that it retains
         discretion as to whether and what weight to give that cooperation
         evidence. See United States v. Fraga, 704 F.3d 432, 440 (5th Cir.2013)
         (“No §3553(a) factor requires the sentencing judge to take such
         cooperation into account, and we cannot conclude that the sentencing
         judge abused her discretion by considering the testimony but ultimately
         declining to place significant weight on that cooperation.” (footnote
         omitted)). This approach is consistent with the Second Circuit's
         observation that §3553(a)(1) is a “sweeping provision [that]
         presumably includes the history of a defendant's cooperation and
         characteristics evidenced by cooperation, such as remorse or
         rehabilitation.” Fernandez, 443 F.3d at 33;

         (3) every other circuit that has examined this issue has expressly stated
         that a court may consider evidence of cooperation under §3553(a)(1)
         even in the absence of a § 5K1.1 motion. (citations omitted), and

         (4) permitting a Sentencing Guideline rule regarding departures from
         the guidelines to preclude consideration of factors relevant to variances
         from the guidelines would conflate two distinct categories under post-
         Booker sentencing law … We now hold that a court may consider
         evidence of cooperation under §3553(a)(1) even in the absence of a §
         5K1.1 motion.

   Sergo’s actions demonstrate he is remorseful and understands the error of his ways.

   Certainly, this is something the Court may and should consider when deciding if a

   reduction is appropriate.
Case 2:17-cr-14009-JEM Document 77 Entered on FLSD Docket 05/27/2020 Page 13 of 13




           Finally, Sergo is not and will not be a danger to the community should he be

   released to his wife. He is 26 years old with no prior criminal history. He has two

   young children and is desperate to prove to them and everyone that he is a great

   father. Permitting him to be released to his home with his wife and children will not

   put anyone at risk. Rather, it will keep Sergo safe.

           WHEREFORE, Sergo respectfully requests this Court grant the relief

   requested herein.

                                                       Respectfully submitted by,

                                                       JASON M. WANDNER, P.A.
                                                       Attorney for the Defendant
                                                       100 N. Biscayne Boulevard
                                                       Suite 1607
                                                       Miami, Florida 33132
                                                       Telephone: (305) 868-1655
                                                       Facsimile: (305) 503-7480
                                                       E-mail:      jason@wandnerlaw.com

                                              By:       ____________/s/___________________
                                                       JASON M. WANDNER, ESQUIRE
                                                       Florida Bar No.: 114960

                                     CERTIFICATE OF SERVICE
           IT IS HEREBY CERTIFIED that a true and correct copy of the foregoing

   document was filed with the Clerk CMF/E-Fling and served on counsel of record on

   this 27th day of May, 2020.


   i
    Please note this is an updated link from the Initial Motion for Reduction of Sentence And/or Compassionate
   Relief. [D.E. 71].
